Citation Nr: 0025590	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The appellant had active duty for training from November 1968 
to April 1969.  He also had multiple periods of active duty 
for training from 1969 to 1974, though the specific dates are 
unverified.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and May 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  There is competent medical evidence of a nexus between 
the appellant's current bilateral hearing loss and his active 
military service.  

2.  There is competent medical evidence of a nexus between 
the appellant's tinnitus and his active military service. 


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for bilateral hearing loss is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).   

2.  The appellant's claim of entitlement to service 
connection for tinnitus is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is entitlement to service 
connection for bilateral hearing loss and tinnitus.  However, 
before becoming entitled to status as a claimant for VA 
benefits, an appellant must first demonstrate by a 
preponderance of the evidence (1) that he is a "veteran," 
or (2) "veteran" status for the person upon whose military 
service the claim for VA benefits is predicated.  Laruan v. 
West, 11 Vet. App. 80, 84 (1998), overruled in part by 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).  Unless an 
appellant first carries this initial burden, the laws 
administered by the Secretary and the resources of VA are not 
applicable or available. Id. at 84-86.  

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty 
training means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any state.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during active duty for training or inactive duty 
training, the appellant must establish a service-connected 
disability in order to achieve status as a veteran.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  The threshold requirement for 
service connection is that the claim is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  In order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In this case, there is evidence of current bilateral hearing 
loss, service medical evidence of bilateral hearing loss 
disability, and competent medical evidence that establishes a 
plausible relationship between the current hearing loss and 
active military service.  Similar evidence exists with 
respect to the claim for tinnitus.  Accordingly, the Board 
finds that the appellant's claims for service connection for 
bilateral hearing loss and tinnitus are well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  However, as 
discussed in detail below, the Board finds that a remand for 
additional development is in order so that the claim may be 
properly adjudicated on the merits.       


ORDER

The appellant's claim of entitlement to service connection 
for bilateral hearing loss is well grounded. 

The appellant's claim of entitlement to service connection 
for tinnitus is well grounded.   


REMAND

As indicated above, the Board finds that the appellant's 
claims for service connection for bilateral hearing loss and 
tinnitus are well grounded.  Therefore, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 
1469 (1997).  This duty includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  In this case, the appellant has not 
been afforded a VA examination.  A remand is required to 
accomplish this development.  

The Board emphasizes that the appellant specifically claims 
that his hearing loss and tinnitus began as a result of noise 
exposure during active duty training.  A review of the claims 
folder fails to reveal verification of each of the 
appellant's periods of active duty for training and inactive 
duty training.  As discussed above, service connection may be 
had for a disease or injury incurred or aggravated in line of 
duty during active duty for training.  However, service 
connection may be had only for an injury incurred or 
aggravated in line of duty during inactive duty training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Therefore, this 
development is crucial to the appellant's claims and must be 
accomplished before the claims can be properly adjudicated.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should verify the specific 
dates for the periods of active duty for 
training and inactive duty training for 
the entire period of the appellant's 
enlistment in the U.S. Army Reserves.  

2.  The appellant should be afforded a VA 
otology examination, which should include 
an audiology evaluation.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner is 
specifically asked to review the 
appellant's available service medical 
records, as well as the post-service 
private medical evidence in the claims 
folder.  The examiner is asked first to 
provide a diagnosis for any otological or 
audiological disorder currently present.  
In addition, based on the current 
evaluation and information taken from the 
claims folder, the examiner is asked to 
offer an opinion as to whether the 
appellant's current disorders are related 
to noise exposure or acoustic trauma.  If 
so, the examiner should discuss whether 
noise exposure or acoustic trauma is 
considered a disease process or an 
injury.  If the examiner is unable to 
provide any requested opinion, the report 
should so state.  The examiner is asked 
to supply a complete rationale for any 
opinion offered.    

3.  The appellant is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
appellant's claim for service connection 
for bilateral hearing loss.  If the 
disposition of either claim remains 
unfavorable to the appellant, the RO 
should issue the appellant and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellant review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's appeal.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Veterans Law Judge


 


